MOISE, J.
(dissenting).
The facts stated in the original opinion are correct. My dissent, therefore, is pitched on the conclusions of law.
The Trial Judge suggested to the counsel for defendant that if he desired any additional information relating to the crime charged he should apply for a Bill of Particulars. This was done, and in filing the Bill of Particulars the accused’s counsel asked for this information:
“What forcible felony does the State contend the defendant had the intention of committing when he allegedly entered the dwelling as referred to in the Bill of Information?”
The State answered this question as follows :
“That the nature of the forcible felony is a matter of proof which shall be introduced at the trial of this case, and the State respectfully declines to answer the request.”
In the suit of State v. Jacobs, 145 La. 898, 83 So. 183, 184, our Court held:
“Every fact that forms an essential element of the crime intended to be charged must be alleged in the indictment or bill of information.”
In the case of State v. Toney, 205 La. 451, 17 So.2d 624, 625, Chief Justice Fournet, makes the following statement:
“It is elementary that the only crimes in this state are statutory and that every fact that forms an essential element of the crime intended to be charged must be alleged with certainty and precision in the accusation, nothing being left to intendment or conjecture. The omission of any essential element of the crime renders the accusation invalid, whether it was brought by indictment, information, or affidavit. State v. Thibodeaux, 136 La. 935, 67 So. 973; State v. Doremus, 137 La. 266, 68 So. 605; State v. Barnette, 138 La. 693,. 70 So. 614; State v. Atkins, 142 La. 862, 77 So: 771; State v. Jacobs, 145 La. 898, 83 So. 183; and State v. Halaby, 148 La. 553, 87 So. 270.” See, United States v. Debrow, 346 U.S. 374, 74 S.Ct. 113.
In the case of State v. Celestin, 138 La. 407, 70 So. 342, 343, the Court held:
“The rule is well established that although in burglary and statutory housebreaking the intent, as defined by the law, is simply to commit a felony, it is-not sufficient in the indictment to follow these general words, but the particular felony intended must be specified. The felony intended need not be set out as fully and specifically as. *821would be required in an indictment for the actual commission of the felony. It is ordinarily sufficient to state the intended offense generally, as by alleging an intent to steal, or commit the crime of larceny, rape, or arson.”
The historical background in the suit of State v. Varnado, 208 La. 319, 23 So.2d 106, is a splendid affirmative of the rights of an accused under Article X of the Constitution of 1921. From page 369 of this decision in 208 La., page 123 of 23 So.2d, we now quote:
“Historically, the right of an accused to be informed in writing of the nature and cause of the accusation against him by the return of an indictment is the result of the assertion of the rights of oppressed peoples against the abuses of the sovereign, and this right has been regarded for centuries .as one of the most important securities to the innocent against hasty, malicious, and oppressive prosecutions, as well as one of the immunities and bul- , warks of personal liberty. * * * the ■original thirteen states were cautiously slow to adopt any form of centralized government without positive assurance that the Bill of Rights would be adopted, and it was adopted at the very first .session of Congress, in 1789, guaranteeing, among other rights, that an ac■cused shall be informed of the nature .and cause of the accusation.”
.For these reasons, I respectfully dissent.